     Case 3:19-cv-01252-AJB-AHG Document 21 Filed 10/06/20 PageID.141 Page 1 of 12



 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10    M.G.,                                           Case No.: 19-cv-1252-AJB-AHG
11                                   Plaintiff,       ORDER GRANTING DEFENDANT’S
      v.                                              MOTION TO DISMISS WITHOUT
12
                                                      PREJUDICE
13    UNITED STATES OF AMERICA,
                                    Defendant.        (Doc. No. 13)
14
15
16          United States of America (“Defendant” or “United States”) moves to dismiss
17    Plaintiff M.G.’s (“Plaintiff”) complaint pursuant to Federal Rule of Civil Procedure
18    12(b)(1) for lack of subject matter jurisdiction. (See Doc. No. 13.) Plaintiff filed an
19    opposition to Defendant’s motion to dismiss. (See Doc. No. 18.) Defendant filed a reply in
20    support of the motion. (See Doc. No. 19.) Pursuant to Civil Local Rule 7.d.1, the Court
21    finds the matter suitable for determination on the papers and without oral argument. For
22    the reasons discussed herein, the Court GRANTS Defendant’s motion to dismiss.
23                                    I.     BACKGROUND
24          Plaintiff brings this complaint under the Federal Torts Claim Act (“FTCA”). (First
25    Amended Complaint (“FAC”), Doc. No. 10 ¶ 1.) Plaintiff alleges her psychiatrist, Leon
26    Fajerman, “committed acts of sexual harassment and negligent physical contact against”
27    Plaintiff for six months—from “January 2017 through June 2017.” (Id. ¶¶ 3, 26.) The
28    events took place at San Ysidro Health Center, a federally qualified health center, where
                                                  1
                                                                        19-cv-1252-AJB-AHG
     Case 3:19-cv-01252-AJB-AHG Document 21 Filed 10/06/20 PageID.142 Page 2 of 12



 1    Plaintiff claims Dr. Fajerman has a “history and practice of sexually assaulting and
 2    attacking his patients.” (Id. ¶¶ 4–5.) Plaintiff states, unbeknownst to her, Dr. Fajerman was
 3    being investigated for similar conduct by the Medical Board, resulting in his license being
 4    suspended in July 2017. (Id. ¶¶ 35, 39–40.) On “January 18, 2019, Dr. Fajerman was
 5    sentenced to three years of probation and 365 days of house arrest” after pleading “guilty
 6    to felony sexual contact with seven patients and misdemeanor sexual battery.” (Id. ¶¶ 45–
 7    46.)
 8                                II.      PROCEDURAL HISTORY
 9           On July 8, 2019, Plaintiff filed her complaint against Defendant, alleging claims for
10    negligent failure to advise or warn, and negligent hiring, supervision, and retention under
11    the FTCA. (Complaint (“Compl.”) Doc. No. 1 ¶ 46.) Then on December 19, 2019, Plaintiff
12    filed an amended complaint alleging claims for negligent supervision and retention under
13    the FTCA. (FAC ¶ 54.) On January 21, 2020, Defendant filed a motion to dismiss for lack
14    of subject matter jurisdiction pursuant to the Federally Supported Health Centers
15    Assistance Act (“FSHCAA”), the FTCA’s waiver of sovereign immunity, and the
16    discretionary function exception. (Doc. No. 13.) Plaintiff partially opposed the motion, and
17    Defendant replied. (Doc. Nos. 18–19.) This order follows.
18                                      III.   LEGAL STANDARD
19       A. Motion to Dismiss for Lack of Subject Matter Jurisdiction
20           “Federal courts are courts of limited jurisdiction.” Kokkonen v. Guardian Life Ins.
21    Co., 511 U.S. 375, 377 (1994). Accordingly, “[a] federal court is presumed to lack
22    jurisdiction in a particular case unless the contrary affirmatively appears.” Stock W., Inc. v.
23    Confederated Tribes, 873 F.2d 1221, 1225 (9th Cir. 1989). The party asserting subject
24    matter jurisdiction has the burden of persuasion for establishing it. Hertz Corp. v. Friend,
25    559 U.S. 77, 96 (2010). Pursuant to Rule 12(b)(1), a party may seek dismissal of an action
26    for lack of subject matter jurisdiction “either on the face of the pleadings or by presenting
27    extrinsic evidence.” Warren v. Fox Family Worldwide, Inc., 328 F.3d 1136, 1139 (9th Cir.
28    2003). Where the party asserts a facial challenge, the court limits its inquiry to the
                                                    2
                                                                            19-cv-1252-AJB-AHG
     Case 3:19-cv-01252-AJB-AHG Document 21 Filed 10/06/20 PageID.143 Page 3 of 12



 1    allegations set forth in the complaint. Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039
 2    (9th Cir. 2004). The Court assumes Plaintiff’s “[factual] allegations to be true and draw[s]
 3    all reasonable inferences in [her] favor.” Wolfe v. Strankman, 392 F.3d 358, 362 (9th Cir.
 4    2004). Where the party asserts a factual challenge, the Court may consider extrinsic
 5    evidence demonstrating or refuting the existence of jurisdiction without converting the
 6    motion to dismiss into a motion for summary judgment. Id. Defendant argues Plaintiff’s
 7    complaint fails to state a claim that is facially outside of the FSHCAA or the discretionary
 8    function exception to the FTCA. (Doc. No. 13 at 2.) Thus, the Court considers the
 9    allegations in the complaint and draws all reasonable inferences in favor of Plaintiff.
10       B. Federal Tort Claims Act
11          As a general principle, the United States “may not be sued without its consent. . . .”
12    United States v. Mitchell, 463 U.S. 206, 212 (1983). The FTCA, however, is an example
13    of the federal government consent to be sued for certain types of actions. The FTCA
14    provides that the United States may be sued “for injury or loss of property, or personal
15    injury or death caused by the negligent or wrongful act or omission of any employee of the
16    Government while acting within the scope of his office or employment.” 42 U.S.C.
17    § 1346(b). The FTCA provides the exclusive remedy for tort lawsuits against the United
18    States and allows the United States to be held liable to the same extent as a private employer
19    under state law. 28 U.S.C. § 2679. Thus, California law governs this FTCA case. 28 U.S.C.
20    §§ 1346(b)(1), 2674.
21          The FSHCAA, 42 U.S.C. § 233, extends the application of the FTCA to certain
22    public health entities, their employees, and qualified contractors receiving federal grants
23    under 42 U.S.C. § 254(b). The entities typically covered by the FSHCAA are community
24    health centers that receive federal grants to serve underprivileged populations regardless
25    of their ability to pay for service. H.R. Rep. No. 104-398 at 5 (1995).
26                                       IV.    DISCUSSION
27          Defendant argues the Court must dismiss the following claims: (1) failure to warn
28    and advise Plaintiff of Dr. Fajerman’s inappropriate conduct leading to his license being
                                                    3
                                                                           19-cv-1252-AJB-AHG
     Case 3:19-cv-01252-AJB-AHG Document 21 Filed 10/06/20 PageID.144 Page 4 of 12



 1    reviewed; and (2) negligent supervision and retention of Dr. Fajerman.
 2          The Court notes that Plaintiff’s partial opposition to Defendant’s motion to dismiss
 3    states that Plaintiff does not allege Defendant’s “failure to warn her of Dr. Fajerman’s
 4    suspended license and history of sexual misconduct is independently actionable under the
 5    FTCA.” (Doc. No. 18 at 2). Thus, the Court GRANTS Defendant’s motion to dismiss to
 6    the extent Plaintiff does not oppose the dismissal of the failure to warn and advise claim.
 7    Next, the Court turns to Defendant’s motion to dismiss Plaintiff’s negligent supervision
 8    and retention claim for lack of subject matter jurisdiction.
 9       A. Negligent Supervision and Retention Are Related Functions under the
10          FHSCAA
11          Defendant argues that the San Ysidro Health Administration’s (“SYH”) supervision
12    and retention of Dr. Fajerman does not fall within the scope of FSHCAA’s and FTCA’s
13    waiver    of    sovereign     immunity      because    these    are    “administrative/human
14    resources/employment [in] nature” that are “not the performance of medical, surgical, or
15    dental functions.” (Doc. No. 13 at 7). Additionally, Defendant continues to argue that
16    “related functions” as stated in FSHCAA does not encompass “supervisory and retention
17    decisions.” (Id. at 9.) Plaintiff retorts that the supervision and retention of a physician is a
18    “related function” under the FSHCAA. (Doc. No. 18 at 7).
19          In the Court’s recent decision in a companion case, the Court held that the plaintiff
20    established a basis for jurisdiction in her negligent hiring, supervision, and retention claim
21    based on the FSHCAA because the psychiatrist’s “actions were related to his treatment of
22    [plaintiff] and appears . . . to have arisen from his employment.” Sanchez v. United States,
23    No. 18-CV-1550-AJB-AGS, 2019 WL 3766615, at *4 (S.D. Cal. Aug. 9, 2019). The Court
24    in Sanchez based its analysis from two cases. First, it reasoned that a “[h]ealth [c]enter’s
25    obligation . . . for vetting its physicians are ‘inextricably woven into [its] performance of
26    medical functions.” Brignac v. United States, 239 F. Supp. 3d 1367, 1377 (N.D. Ga. 2017)
27    (quoting Teresa T. v. Ragaglia, 154 F. Supp. 2d 290, 300 (D. Conn. 2001)). Second, the
28    Court distinguished the plaintiff’s case from another case where the court there recognized
                                                     4
                                                                             19-cv-1252-AJB-AHG
     Case 3:19-cv-01252-AJB-AHG Document 21 Filed 10/06/20 PageID.145 Page 5 of 12



 1    the sexual assault and murder of the victim was not related to the performance of dental
 2    functions. See La Casa de Buena Salud v. United States, No. CIV 07-238 JB/RHS, 2008
 3    WL 2323495, at *20 (D.N.M. Mar. 21, 2008). However, the Court eventually granted the
 4    United States’ motion to dismiss the plaintiff’s negligent hiring, supervision, and retention
 5    claim for lack of subject matter jurisdiction on the basis that the discretionary function
 6    exception applies. Sanchez, 2019 WL 3766615, at *4.
 7          Here, Defendant mainly raises similar arguments as those in Sanchez and admits
 8    they “failed to persuade the Court[.]” (Doc. No. 13 at 13–14.) Because this case raises
 9    substantially similar issues, the decision in Sanchez is dispositive. However, the Court
10    acknowledges Defendant advances an additional argument and contends that the phrase
11    “personal injury . . . resulting from the performance of medical, surgical, dental, or related
12    functions” is ambiguous and the Court should give Auer deference to the U.S. Department
13    of Health Services’ (“HHS”) limited application of the phrase to claims that “sound in
14    medical malpractice.” (Doc. No. 13 at 14.)
15          The Auer deference doctrine has recently been reassessed in a case before the United
16    States Supreme Court about a “Vietnam War veteran seeking disability benefits from the
17    Department of Veterans Affairs (VA).” Kisor v. Wilkie, 139 S. Ct. 2400, 2409 (2019). The
18    Court laid out the following markers to be met before Auer deference is applied: (1) the
19    regulation is genuinely ambiguous and a court must exhaust all the traditional tools of
20    construction; (2) the agency’s interpretation must be reasonable, under the text, structure,
21    and history of the regulation; (3) the agency’s interpretation must implicate its substantive
22    expertise; (4) the interpretation must be the agency’s authoritative or official position
23    reflecting the agency’s view, not merely an ad hoc statement; and (5) the agency’s reading
24    of the regulation must reflect fair and considered judgment. Id. at 2415–17; (See Doc. No.
25    19 at 3.) Although this Court recognizes that Auer deference gives agencies “significant
26    leeway to say what its own rules mean[,]” the Court emphasizes that Auer deference does
27    not “bestows on agencies expansive, ‘unreviewable’ authority.” Id. at 2415, 2418. “In
28    short, courts retain the final authority to approve—or not—the agency’s reading of a
                                                    5
                                                                           19-cv-1252-AJB-AHG
     Case 3:19-cv-01252-AJB-AHG Document 21 Filed 10/06/20 PageID.146 Page 6 of 12



 1    notice-and-comment rule.” Id. at 2420.
 2          Defendant urges this Court to conclude that the phrase “personal injury . . . resulting
 3    from the performance of medical, surgical, dental, or related functions” is ambiguous after
 4    applying all traditional tools of interpretation. (Doc. No. 19 at 3–4.) Although similar
 5    arguments have been raised in Sanchez, the Court does not find that the phrase falls within
 6    the realm of genuine ambiguity. Specifically, courts recognize the phrase as a form of
 7    medical malpractice as Defendant suggests. See Brignac, 239 F. Supp. 3d at 1378 (holding
 8    plaintiff’s negligent hiring and retention claim “arguably sounds in medical
 9    malpractice[.]”); see also La Casa, 2008 WL 2323495, at *20 (remarking the “[c]ourt need
10    not decide whether negligent hiring, supervision, and retention of a doctor is never a form
11    of medical malpractice under the FSHCAA. Such activities, under certain circumstances,
12    could be medical malpractice[.]”).
13          Moreover, even if this Court defers to HHS’ interpretation, the FTCA Health Center
14    Policy Manual (“Policy Manual”) where Defendant points provides specific examples of
15    additional activities supporting the notion that supervision is an “act[] or omission[] of a
16    covered entity.” U.S. Dep’t of Health & Human Servs., Health Res. & Servs.
17    Administration, Federal Tort Claims Act Health Center Policy Manual, at 10 (July 21,
18    2014),                                     available                                       at
19    https://bphc.hrsa.gov/sites/default/files/bphc/ftca/pdf/ftcahcpolicymanualpdf.pdf.
20    The Policy Manual specifies:
21           [T]he supervision by a covered entity obstetrician of hospital staff during the
            delivery of a covered entity’s patient is covered by the FTCA when the care
22
            to the . . . patient is a covered activity within the covered entity’s approved
23          scope of project and is within the scope of employment of the covered
            individual.
24
25    Id. at 10 (emphasis added). Similarly, SYH’s lack of supervision with regards to Dr.
26    Fajerman’s inappropriate conduct towards Plaintiff is a kind of activity covered because
27    the supervision is within SYH’s project scope and Dr. Fajerman’s psychiatric services are
28    within his employment scope as defined in the Policy Manual. Id. at 8. Thus, the Court
                                                   6
                                                                           19-cv-1252-AJB-AHG
     Case 3:19-cv-01252-AJB-AHG Document 21 Filed 10/06/20 PageID.147 Page 7 of 12



 1    finds SYH’s supervision and retention of Dr. Fajerman are related functions under the
 2    FSHCAA.
 3       B. Discretionary Function Exception
 4          Having determined that SYH’s supervision and retention of Dr. Fajerman are related
 5    functions under the FSHCAA, the Court next turns to whether the discretionary function
 6    exception under the FTCA applies. Where suit is brought against the United States, federal
 7    courts have no jurisdiction absent the United States’ consent to be sued. See United States
 8    v. Mitchell, 445 U.S. 535, 538 (1980). Certain federal statutes provide limited exceptions
 9    to this general rule. For example, the FTCA grants the federal district courts exclusive
10    jurisdiction over civil actions against the United States for damages “caused by the
11    negligent or wrongful act or omission of any employee of the Government while acting
12    within the scope of his office or employment. . . .” 28 U.S.C. § 1346(b)(1).
13          The discretionary function exception (“DFE”) limits FTCA’s broad waiver of
14    sovereign immunity. This exception precludes claims against the United States which are
15    “based upon the exercise or performance or the failure to exercise or perform a
16    discretionary function or duty on the part of a federal agency or an employee of the
17    Government, whether or not the discretion involved be abused.” 28 U.S.C. § 2680(a). In
18    order to determine whether the discretionary function exception applies, a court must
19    engage in a two-step inquiry: (1) the court must determine whether the challenged conduct
20    involves an element of judgment or choice, see Berkovitz v. United States, 486 U.S. 531,
21    536 (1988); and (2) if the conduct involves some element of choice, the court must
22    determine whether the conduct implements social, economic, or political policy
23    considerations, see Gasho v. United States, 39 F.3d 1420, 1435 (9th Cir. 1994). Plaintiffs
24    are required to advance a claim that is facially outside the discretionary function exception
25    in order to defeat a motion to dismiss. Prescott v. United States, 973 F.2d 696, 702 (9th
26    Cir. 1992).
27          Here, Defendant argues that even if SYH’s supervision and retention of Dr.
28    Fajerman are “related functions” under the FSHCAA, which waives the sovereign
                                                   7
                                                                           19-cv-1252-AJB-AHG
     Case 3:19-cv-01252-AJB-AHG Document 21 Filed 10/06/20 PageID.148 Page 8 of 12



 1    immunity, it is still susceptible to a DFE analysis. First, Defendant contends step one of
 2    the DFE analysis is satisfied because “Plaintiff does not allege that a federal statute,
 3    regulation, or policy required a specific course of action by SYH officials regarding the
 4    supervision or retention of Dr. Fajerman.” (Doc. No. 13 at 19.) Second, Defendant argues
 5    step two of the DFE analysis is also “satisfied because SYH’s employment decisions based
 6    on considerations of public policy . . . are discretionary acts the [DFE] removes from the
 7    FTCA’s waiver of sovereign immunity.” (Doc. No. 13 at 22.) Applying the two-step test
 8    here demonstrates that the discretionary function exception bars Plaintiff’s FTCA claim.
 9          1. The challenged conduct involves an element of judgment or choice.
10          In determining whether an action or omission falls within the DFE, the court starts
11    with whether the challenged conduct involves an element of judgment or choice. “[T]he
12    requirement of judgment or choice is not satisfied if a ‘federal statute, regulation, or policy
13    specifically prescribes a course of action for an employee to follow,’ because ‘the
14    employee has no rightful option but to adhere to the directive.’” U.S. v. Gaubert, 499 U.S.
15    315, 322 (1991) (quoting Berkovitz, 486 U.S. at 536). “The exception covers only acts that
16    are discretionary in nature . . . and ‘it is the nature of the conduct, rather than the status of
17    the actor” that governs whether the exception applies.’” Id. at 335 (quoting United States
18    v. S.A. Empresa de Viacao Aerea Rio Grandense (Varig Airlines), 467 U.S. 797, 812
19    (1984)).
20          In Sanchez, plaintiff “concede[d] the discretionary function generally applies to
21    employment decisions” thus, the Court did not proceed to further discuss the DFE’s first
22    step because it was not disputed. 2019 WL 3766615, at *5. Unlike Sanchez, Plaintiff here
23    argues SYH failed to follow its mandatory rules, regulations, and protocols “requir[ing]
24    SYH to take action in response to knowledge of or complaints about sexual harassment or
25    misconduct, including actions to prevent recurrence.” (FAC ¶ 37.) According to Plaintiff,
26    this failure to follow SYH’s own mandatory policies are not discretionary acts involving
27    an element of judgment or choice. (See Doc. No. 18 at 9.) On the other hand, Defendant
28    contends SYH’s policies “do not prescribe a specific course for SYH employees to follow
                                                     8
                                                                              19-cv-1252-AJB-AHG
     Case 3:19-cv-01252-AJB-AHG Document 21 Filed 10/06/20 PageID.149 Page 9 of 12



 1    regarding their response to allegations of sexual misconduct by Dr. Fajerman,” and
 2    therefore, SYH has discretion. (Doc. No. 19 at 7.)
 3          Plaintiff specifically states the rules and policies impose an obligation to respond,
 4    however, the alleged policies broadly requires SYH to “take action” and “prevent its
 5    recurrence.” SYH employees are not provided with specific guidance or particular conduct
 6    to fulfill the obligation. See French v. United States, 195 F. Supp. 3d 947, 953 (N.D. Ohio
 7    2016) (quoting Montez ex rel. Estate of Hearlson v. United States, 359 F.3d 392, 396 (6th
 8    Cir. 2004)) (“calling for government employees to ‘provide protection’ and ‘provide
 9    safekeeping’ to inmates in federal prison—were not specific enough to give rise to non-
10    discretionary obligations”); Calderon v. United States, 123 F.3d 947, 950 (7th Cir. 1997)
11    (“While it is true that this statute sets forth a mandatory duty of care, it does not, however,
12    direct the manner by which the BOP must fulfill this duty. The statute sets forth no
13    particular conduct the BOP personnel should engage in or avoid while attempting to fulfill
14    their duty to protect inmates.”). Thus, without specific guidelines, SYH’s acts involved
15    discretion.
16          Nevertheless, even if Defendant is required to take action and prevent the recurrence
17    of the sexual assault, SYH’s mandatory rules, regulations, and protocols Plaintiff is
18    referring to does not rise to the level of federal law. Defendant argues SYH’s alleged
19    policies are irrelevant to the analysis of DFE step one because these “are not federal
20    statutes, regulations, or policies . . . prevent[ing] the [DFE] from applying at step one.”
21    (Doc. No. 13 at 22.) Defendant points out SYH is an employee for a limited purpose and
22    not a federal agency able to “promulgate rules, regulations, protocols, or policies
23    abrogating the United States’ sovereign immunity protection.” (Doc. No. 13 at 21–22.) In
24    order for SYH to have no discretion, its actions must be governed by a specific federal
25    statute, regulation, or policy. Berkovitz, 486 U.S. at 536. The rules and policies of SYH at
26    issue here are not federal regulations or policies. See Big Owl v. United States, 961 F. Supp.
27    1304, 1308 (D.S.D. 1997) (finding that Tribal School Board is an employee of the Bureau
28    of Indian Affairs and its staff handbook does not rise to the level of federal statute,
                                                    9
                                                                            19-cv-1252-AJB-AHG
     Case 3:19-cv-01252-AJB-AHG Document 21 Filed 10/06/20 PageID.150 Page 10 of 12



 1    regulation, or policy). This Court finds Defendant’s rationale persuasive that it is unlikely
 2    “each of the numerous health centers across the country deemed to be Public Health Center
 3    employees for purposes of requiring certain suits to be brought against the United States
 4    could promulgate their own policies that widened the potential liability against the United
 5    States’ fisc.” (Doc. No. 13 at 22). In sum, the Court finds that step one of the DFE analysis
 6    satisfied.
 7           2. The conduct implements social, economic, or political policy considerations.
 8           Next, under the two-step test, this Court must consider “whether that judgment is of
 9    the kind that the discretionary function exception was designed to shield.” Gaubert, 499
10    U.S. at 322–23 (quotation marks omitted). With regard to the second step of the DFE
11    analysis, generally, the decisions relating to the hiring, supervision, and retention of
12    employees involve policy judgments of the type Congress intended the discretionary
13    function exception to protect. See Nurse v. United States, 226 F.3d 996, 1001 (9th Cir.
14    2000) (holding negligent employment, supervision and training claims “fall squarely
15    within the discretionary function exception”); see also Gourgue v. United States, No.
16    12CV-1490-LAB, 2013 WL 1797099, at *2 (S.D. Cal. Apr. 29, 2013) (“[T]he
17    Government’s decision of how to train and supervise its employees is the kind of decision
18    that the discretionary function was designed to protect because it is susceptible to a policy
19    analysis.”). The challenged action “need not be actually grounded in policy
20    considerations,” it simply needs to be, “by its nature, susceptible to a policy analysis.”
21    Miller v. United States, 163 F.3d 591, 593 (9th Cir. 1998).
22           Plaintiff argues that DFE does not apply in situations when a defendant failed to act
23    in response of an illegal conduct. See Tonelli v. United States, 60 F.3d 492, 496 (8th Cir.
24    1995). In Tonelli, the court held the DFE does not apply because the post office failed to
25    act when it had notice of a postal employee tampering with the plaintiff’s mail, thus the
26    choice no longer involves policy considerations. Id. at 494. However, this Court is not
27    bound by the Eight Circuit decision when the Ninth Circuit has applied the discretionary
28    function exception in similar circumstances and reached a contrary conclusion.
                                                   10
                                                                           19-cv-1252-AJB-AHG
     Case 3:19-cv-01252-AJB-AHG Document 21 Filed 10/06/20 PageID.151 Page 11 of 12



 1          This case is more analogous to Doe v. Holy See, 557 F.3d 1066 (9th Cir. 2009).
 2    There, the plaintiff claimed the Church negligently supervised and retained a priest whom
 3    it knew or should have known that “had a history of sexually abusing children.” Id. at 1083.
 4    The court held the plaintiff’s causes of action for negligent hiring and supervision, and
 5    failure to warn are barred by the discretionary function exception. Id. at 1085. The court
 6    reasoned that some of the policy considerations affecting the Church’s decision could have
 7    been the harm to its reputation, the effect of pastoral stability on parishioners’ well-being,
 8    and staffing shortages. Id. Thus, the court concluded the Church’s decision was susceptible
 9    to policy considerations. Id.
10          Here, Plaintiff alleges “SYH knew or should have known about Dr. Fajerman’s
11    history and practice of sexual contact (or attempted sexual contact) with patients,” and “he
12    should not have been allowed to continue seeing female patients unattended.” (FAC ¶ 54.)
13    In Opposition, Plaintiff asserts Holy See “offers no reason to depart from Brignac and
14    Tonelli” because the court’s analysis did not consider the argument regarding defendant’s
15    failure to act in response to illegal conduct. (Doc. No. 18 at 10.) Although the Ninth Circuit
16    in Holy See did not further discuss the argument on failure to act in response to an illegal
17    conduct, it impliedly considered the argument by reversing the holding of the district court
18    where it denied the defendant’s motion to dismiss relying on the reasoning in Tonelli. For
19    the purposes of the second prong of the two-step test, the decision regarding supervision
20    and retention of Dr. Fajerman is still susceptible to policy considerations.
21          In the instant case, there was a pending investigation by California Medical Board
22    that led to the suspension of “Dr. Fajerman’s medical license in July 2017.” (FAC ¶ 39.)
23    At this point, the retention of Dr. Fajerman no longer involved any policy considerations.
24    In contrast, SYH might have decided to retain Dr. Fajerman to avoid unnecessarily
25    alarming other patients while investigation was ongoing; SYH might have tried to balance
26    insuring public safety and providing fairness to the accused; or SYH might have some
27    staffing and funding concerns. These types of social, economic, or political policy
28    considerations could have influenced SYH’s decision to hire, supervise or retain Dr.
                                                   11
                                                                           19-cv-1252-AJB-AHG
     Case 3:19-cv-01252-AJB-AHG Document 21 Filed 10/06/20 PageID.152 Page 12 of 12



 1    Fajerman. This is the kind of judgment the DFE was designed to shield. Therefore, the
 2    second prong of the two-step inquiry is met, and Plaintiff’s complaint as pled is barred by
 3    the DFE. As such, the United States’ motion to dismiss is GRANTED.
 4                                       V.    CONCLUSION
 5          For the reasons stated above, the Court GRANTS Defendant’s motion to dismiss
 6    Plaintiff’s failure to warn and advise theory as Plaintiff concedes it is not a relevant issue
 7    before this Court. (Doc. No. 13.). Moreover, the Court also GRANTS Defendant’s motion
 8    to dismiss without prejudice for lack of subject matter jurisdiction because Plaintiff’s claim
 9    is barred by the discretionary function exception. See Hernandez v. Conriv Realty Assocs.,
10    182 F.3d 121, 123 (2d Cir. 1999) (“Article III deprives federal courts of the power to
11    dismiss a case with prejudice where federal subject matter jurisdiction does not exist.”).
12
13    IT IS SO ORDERED.
14    Dated: September 30, 2020
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   12
                                                                           19-cv-1252-AJB-AHG
